FILED
                             NOT FOR PUBLICATION                            JAN 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRYAN MARK OLSON,                                No. 09-35925

               Plaintiff - Appellant,            D.C. No. 3:07-cv-00035-TMB

  v.
                                                 MEMORANDUM *
AK STATE TROOPER G. KEN
ZABALA, individual; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Alaska
                    Timothy M. Burgess, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Bryan Mark Olson appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging that defendant Zabala violated his

constitutional rights by using excessive force when arresting him. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Barnett v. Centoni, 31

F.3d 813, 815 (9th Cir. 1994) (per curiam). We affirm.

         The district court properly granted summary judgment to Zabala on the basis

of qualified immunity because any potential constitutional violation resulting from

Zabala’s use of a taser against Olson, where Olson was actively resisting arrest and

threatening officers, was not clearly established when the incident occurred in

2005. See Mattos v. Agarano, 661 F.3d 433, 446-48, 452 (9th Cir. 2011) (en banc)

(officers entitled to qualified immunity because the law with respect to an officer’s

use of a taser against an actively resisting suspect was not clearly established in

2006).

         Olson’s remaining contentions are unpersuasive.

         AFFIRMED.




                                           2                                    09-35925